J-A16029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ARI ENTERPRISES, LLC                           IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

CYNTHIA L. MCGINLEY, AS
ADMINISTRATRIX FOR THE ESTATE OF
JOHN CAIACCIA AKA JOHN A. CAIACCIA

                        Appellee                   No. 1249 WDA 2015


                   Appeal from the Order August 5, 2015
            In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): GD-15-007636


BEFORE: SHOGAN, OLSON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                      FILED NOVEMBER 17, 2016

     Appellant, ARI Enterprises, LLC, appeals from the order entered on

August 5, 2015, which sustained the preliminary objections filed by Cynthia

L. McGinley, as administratrix for the estate of John Caiaccia a/k/a John A.

Caiaccia (hereinafter “Defendant”), and dismissed Appellant’s complaint with

prejudice. We vacate and remand.

     On May 14, 2015, Appellant filed a complaint against Defendant,

seeking specific performance for the sale of real property. Appellant averred

that, on March 10, 2015, Defendant agreed to sell it certain real property,

located at 147 43rd Street, Pittsburgh, PA 15201, Lot and Block Number 49-

B-73 (hereinafter “147 43rd Street”), for $50,000.00. Appellant’s Complaint,




*Retired Senior Judge assigned to the Superior Court.
J-A16029-16



5/14/15, at ¶ 3.1       Appellant averred that it paid Defendant the required

$1,000.00 earnest deposit; however, even though Defendant accepted the

earnest money, Defendant refused to deliver the real property, as per the

agreement. Id. at ¶¶ 6-11. Appellant requested that the trial court issue an

order directing Defendant to specifically perform under the agreement and

deliver the real property to Appellant. Id. at Wherefore Clause.

       Moreover, Appellant attached the relevant agreement to its complaint.

In pertinent part, the agreement declares:

         Agreement to Sell Real Estate

         This Agreement is made on 10th of March 2015, between
         John A Caiaccia, Seller, of 147 & 144 43rd St, City of
         Pittsburgh, State of PA, and ARI Enterprises LLC, Buyer, of
         1004 Fawn Valley Dr, City of Canonsburg, State of P.A.
         15317.

         The Seller now owns the following described real estate,
         located at 144 & 147 43rd St, City of Pittsburgh, State of PA.
         15201. . . .

         For valuable consideration, the Seller agrees to sell and the
         Buyer agrees to buy this property for the following price and
         on the following terms:

         1. The Seller will sell this property to the Buyer, free from
         all claims, liabilities, and indebtedness, unless noted in this
         Agreement.


____________________________________________


1
   Appellant averred that John A. Caiaccia had owned the property while he
lived and, on August 19, 2003, Cynthia L. McGinley was granted Letters of
Administration for the Estate of John Caiaccia.     Appellant’s Complaint,
5/14/15, at ¶¶ 4-5.



                                           -2-
J-A16029-16


                                      ...

       3. The Buyer agrees to pay the Seller the sum of $84,900 –
       Cash, which the Seller agrees to accept as full payment. . . .

       4. The purchase price will be paid as follows:

       Earnest deposit                        $1,000.00
       (upon signing this Agreement)

       Other deposit:                         $54,900.00
       On or before 9-9-15

       Cash or certified check on             $29,000.00
       closing . . .

       Total Purchase Price                   $84,900 for both
                                                   147 43rd – 50,000
                                                   144 43rd – 34,900
                                                              84,900

       5. The Seller acknowledges receiving the Earnest money
       deposit of $1000.00 from the Buyer. If Buyer fails to
       perform this Agreement, the Seller shall retain this money.
       If Seller fails to perform this Agreement, this money shall
       be returned to the Buyer or the Buyer may have the right of
       specific performance. . . .

       6. This Agreement will close on March 31, at 3:00 o’clock,
       at 428 Forbes Ave, City of Pittsburgh, State of P.A. 15219.

       At that time, and upon payment by the Buyer of the portion
       of the purchase price then due, the Seller will deliver to
       Buyer the following documents:

                                      ...

          (b) A Warranty Deed for the real estate

          (c) A Seller’s Affidavit of Title

          (d) A Closing Statement

                                      ...

                                     -3-
J-A16029-16



        16. Seller agrees to provide Buyer with a Real Estate
        Disclosure Statement (or its equivalent that is acceptable in
        the State in which the property is located) within five []
        days of the signing of this Agreement. Upon receipt of the
        Real Estate Disclosure Statement from Seller, Buyer shall
        have five [] business days within which to rescind this
        Agreement by providing Seller with a written and signed
        statement rescinding this Agreement. The disclosures in
        the real Estate Disclosure Statement are made by the seller
        concerning the condition of the property and are provided
        on the basis of the seller’s actual knowledge of the property
        on the date of this disclosure. . . .

                                      ...

        18. No modification of this Agreement will be effective
        unless it is in writing and is signed by both the Buyer and
        Seller. This Agreement binds and benefits both the Buyer
        and Seller and any successors and assigns. Time is of the
        essence of this Agreement. The acceptance of a deed by
        the Buyer shall be considered full performance of every
        obligation of the Seller under this Agreement.          This
        document, including any attachments, is the entire
        agreement between the Buyer and Seller. This Agreement
        is governed by the laws of the State of Pennsylvania.

        /s_[Defendant]________
        Signature of Seller

                                      ...

        /s_[Appellant]_________
        Signature of Buyer

Agreement of Sale, dated 3/10/15, at 1-5 (hereinafter “the Agreement” or

“Agreement of Sale”).

      On   June   22,    2015,   Defendant   filed   preliminary   objections   to

Appellant’s complaint.    As Defendant claimed, “[Appellant] attached [to its

complaint] . . . an integrated land sale agreement for two [] parcels of land,


                                     -4-
J-A16029-16



but [Appellant] seeks partial specific performance as to only one parcel (147

43rd Street . . .), [and] not the other parcel (144 43 rd Street . . .).”

Defendant’s Preliminary Objections, 6/22/15, at ¶ 2. Defendant argued that

“Pennsylvania does not recognize a cause of action for partial specific

performance of an integrated land sale agreement;” and, since Appellant’s

complaint seeks “partial specific performance of an integrated land sale

agreement,” Appellant’s complaint is legally insufficient and must be

dismissed. Id. at ¶¶ 5-8.

      Further, Defendant claimed, “[t]itle to [144 43rd Street] is held by co-

owners [Defendant] and William Gialanella, as tenants in common;”

however, William Gialanella did not sign the written Agreement of Sale. Id.

at ¶¶ 11 and 13. Therefore, Defendant claimed, “the entire [Agreement of

Sale] . . . fails under the Statute of Frauds [and] . . . is void ab initio.” Id.

at ¶¶ 14-15.

      Appellant responded to Defendant’s preliminary objections and denied

that it sought “partial specific performance.”    Rather, Appellant claimed, it

sought specific performance for the sale of an entire, single, undivided parcel

of property – 147 43rd Street.        Moreover, Appellant noted, within the

Agreement of Sale, the parties “clearly stat[ed] the total price for both

parcels, as well as the apportioned prices for each parcel. The Agreement

lists an apportioned price of $50,000.00 for the subject property, and an

apportioned price of $34,900.00 for 144 43rd Street.” Appellant’s Response,

7/20/15, at ¶¶ 2-6. Therefore, Appellant claimed, under the Agreement, the

                                      -5-
J-A16029-16



sale of 147 43rd Street is divisible from the sale of 144 43 rd Street – and

Appellant is entitled to receive specific performance for the sale of 147 43 rd

Street. Id. at ¶ 7.

      Finally, Appellant responded to Defendant’s claim that the Agreement

of Sale is “void ab initio” because William Gialanella, the purported co-owner

of 144 43rd Street, did not sign the agreement. As Appellant argued, since

the Agreement is severable or divisible and since it was “not seeking specific

performance of 144 43rd Street,” “ownership of 144 43rd Street is irrelevant

to the within action.” Id. at ¶ 11.

      The trial court held argument on Defendant’s preliminary objections

and, on August 5, 2015, the trial court entered an order sustaining the

preliminary objections and dismissing Appellant’s complaint with prejudice.

Trial Court Order, 8/5/15, at 1. Within its later-filed opinion to this Court,

the trial court declared that it dismissed Appellant’s complaint first because

William Gialanella was not a party to the Agreement and, thus, according to

the trial court, the Agreement was void ab initio.       Trial Court Opinion,

9/29/15, at 2. Second, the trial court declared:

        assuming arguendo that the Agreement was not void ab
        initio, [the trial court] did not find that the intent of the
        parties was clear. The [A]greement was for the sale of both
        parcels. So regardless of whether the contract apportions
        price terms for each parcel, Defendant’s intent may have
        been to sell “both parcels” or none.

Id.




                                      -6-
J-A16029-16



      Thus, even though the trial court could not determine the intent of the

parties, the trial court concluded that the contract was not severable or

divisible and that Appellant’s claim for specific performance failed. Id.

      Appellant filed a timely notice of appeal on August 13, 2015.

However, on October 29, 2015, Appellant filed in this Court a petition for

remand, requesting that we remand the case to the trial court because of

newly discovered evidence. In relevant part, the petition declared:

        5. Appellant’s Complaint requested a judgment directing
        [Defendant] to specifically perform under the Agreement
        with respect to 147 43rd Street only.

        6. Appellant’s Complaint did not request a judgment
        directing [Defendant] to specifically perform under the
        Agreement with respect to 144 43rd Street, because the
        public records reflected that the owners of said property
        were John Caiaccia and William Gialanella.

        7. [Defendant] filed preliminary objections and a brief in
        support on June 22, 2015 and [] argued . . . that, “absent a
        signed writing of William Gialanella, the entire [Agreement]
        is void ab initio.”

        8.     The [trial court’s order] dismissed [Appellant’s]
        complaint with prejudice. According to [its opinion,] the
        trial court dismissed Appellant’s complaint because it agreed
        with [Defendant] that the Agreement was void ab initio. . . .

        9. Based upon the trial court’s opinion, it was obviously an
        important fact that William Gialanella was a co-owner of
        144 43rd Street but did not sign the Agreement.

        10. . . . [O]n October 23, 2015[,] undersigned counsel
        learned that [Defendant] was the sole owner of 144 43rd
        Street at the time that the Agreement was entered into on
        March 10, 2015. A true and correct copy of the deed to 144
        43rd Street is attached hereto as Exhibit “2” which shows


                                     -7-
J-A16029-16


        that title was transferred to [Defendant] on April 25, 2006
        but that the deed was not recorded until September 29,
        2015.

        11. [Defendant] was aware that she was the owner of 144
        43rd Street when she entered into the Agreement with
        Appellant on March 10, 2015 and she was further aware
        that she was the sole owner during the legal proceedings,
        nevertheless, she let her attorney . . . make false
        representations in her preliminary objections and in oral
        argument to the trial court that she was not the owner of
        144 43rd Street.

        12. [Defendant] has clearly committed a fraud upon the
        court by withholding material information that she was in
        fact the owner of 144 43rd Street at all relevant times.

        13. As the Superior Court is not a court of record, Appellant
        is requesting that this matter be remanded back to the trial
        court so that Appellant may introduce the deed [] into the
        record for consideration by the trial court.

Appellant’s Petition for Remand, 10/29/15, at ¶¶ 5-13 (internal emphasis

and some capitalization omitted).

     On November 6, 2015, we entered an order that deferred the

disposition of Appellant’s petition to the merits panel of this Court. Order,

11/6/15, at 1.

     On appeal, Appellant raises the following claims:

        [1.] Did the trial court commit an error of law when it
        [sustained Defendant’s] preliminary objections by finding
        that the Agreement of Sale is not severable because the
        trial court failed to determine the intent of the parties and
        because the plain meaning of the Agreement and the rules
        of construction clearly show that the parties intended the
        Agreement to be severable?

        [2.] Did the trial court commit an error of law when it
        [sustained Defendant’s] preliminary objections by finding


                                    -8-
J-A16029-16


          that the Agreement of Sale is void ab initio because the
          Agreement is severable and therefore not void ab initio as
          to 147 43rd Street?

          [3.] Should this Honorable Court remand the within matter
          pursuant to the Rule 123 application for relief or petition to
          request remand that was filed with the Court on October 29,
          2015?

Appellant’s Brief at ix (some internal capitalization omitted).2

        We have stated:

          A preliminary objection in the nature of a demurrer is
          properly [sustained] where the contested pleading is legally
          insufficient.   Preliminary objections in the nature of a
          demurrer require the court to resolve the issues solely on
          the basis of the pleadings; no testimony or other evidence
          outside of the complaint may be considered to dispose of
          the legal issues presented by the demurrer. All material
          facts set forth in the pleading and all inferences reasonably
          deducible therefrom must be admitted as true.

          In determining whether the trial court properly sustained
          preliminary objections, the appellate court must examine
          the averments in the complaint, together with the
          documents and exhibits attached thereto, in order to
          evaluate the sufficiency of the facts averred. The impetus
          of our inquiry is to determine the legal sufficiency of the
          complaint and whether the pleading would permit recovery
          if ultimately proven. This Court will reverse the trial court’s
          decision regarding preliminary objections only where there
          has been an error of law or abuse of discretion. When
          sustaining the [preliminary objections] will result in the
          denial of claim or a dismissal of suit, [the preliminary
          objections may be sustained] only where the case [is] free
          and clear of doubt.



____________________________________________


2
    For ease of discussion, we have re-ordered Appellant’s claims on appeal.



                                           -9-
J-A16029-16



Lugo v. Farmers Pride, Inc., 967 A.2d 963, 966 (Pa. Super. 2009)

(internal citations, quotations, and corrections omitted).

      With respect to contract interpretation, our Supreme Court has held:

        The fundamental rule in interpreting the meaning of a
        contract is to ascertain and give effect to the intent of the
        contracting parties. The intent of the parties to a written
        agreement is to be regarded as being embodied in the
        writing itself. The whole instrument must be taken together
        in arriving at contractual intent. Courts do not assume that
        a contract’s language was chosen carelessly, nor do they
        assume that the parties were ignorant of the meaning of the
        language they employed. When a writing is clear and
        unequivocal, its meaning must be determined by its content
        alone.

        Only where a contract’s language is ambiguous may
        extrinsic or parol evidence be considered to determine the
        intent of the parties. A contract contains an ambiguity if it
        is reasonably susceptible of different constructions and
        capable of being understood in more than one sense. This
        question, however, is not reviewed in a vacuum. Instead,
        contractual terms are ambiguous if they are subject to more
        than one reasonable interpretation when applied to a
        particular set of facts.

Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418, 429-430

(Pa. 2001) (internal quotations and citations omitted). Moreover, “[i]t has

long been accepted in contract law that an ambiguous written instrument

presents a question of fact for resolution by the finder-of-fact, whereas the

meaning of an unambiguous written instrument presents a question of law

for resolution by the court.” Cmty. Coll. of Beaver County v. Cmty. Coll.

of Beaver County, Soc. of the Faculty (PSEA/NEA), 375 A.2d 1267,

1275 (Pa. 1977).



                                    - 10 -
J-A16029-16



      Appellant first claims that the trial court erred in holding – at the

preliminary objection stage – that the Agreement was entire and not

severable. We agree.

      In the case at bar, Appellant and Defendant entered into a single

agreement for the sale of two separate properties; yet, in Appellant’s

complaint, Appellant requested specific performance for the sale of only one

of the properties covered by the Agreement.          Under Pennsylvania law, a

plaintiff may not receive “partial specific performance of an indivisible

contract for the sale of land.” Jones v. Gravity Fill Serv. Station, 64 A.2d

490, 492 (Pa. 1949). Nevertheless, in the trial court, Appellant contended

that the Agreement was divisible and that Appellant could thus seek specific

performance for the sale of 147 43rd Street – and yet not seek specific

performance for the sale of 144 43rd Street. The trial court held otherwise

and declared that the Agreement was not severable or divisible. According

to the trial court, it concluded that the agreement was not severable

because it “did not find that the intent of the parties was clear” regarding

severability and that, even though the “contract apportion[ed] price terms

for each parcel, Defendant’s intent may have been to sell ‘both parcels’ or

none.” Trial Court Opinion, 9/29/15, at 2.

      As Appellant argues on appeal, the trial court concluded that the

Agreement     was   not   severable   and   yet   “entirely   failed   to   make   a

determination regarding the dispositive question – the intent of the parties.”

Appellant’s Brief at 4. Further, Appellant claims that the trial court’s ruling

                                      - 11 -
J-A16029-16



and determination in this case violated “the well[-]established standard of

review for preliminary objections in the nature of a demurrer.” Id. at 4-5.

We agree and thus vacate the trial court’s order.

      As our Supreme Court has held, to determine whether a contract is

entire or severable:

        there is no bright line rule requiring that a court first find
        that the intent of the parties is unclear as to
        entirety/severability before it may look to factors such as
        the conduct of the parties and the character of the
        consideration to determine whether an agreement is entire
        or severable. The central task is to ascertain the intent of
        the parties. That intent may be apparent from the explicit
        language of the contract . . . or it may be obvious from a
        “construction” of the agreement, including the nature of the
        consideration. . . . In short, principles of construction may
        reveal the intent of the parties no less than the actual
        language addressing entirety/severability.        Thus, [the
        Supreme] Court holds that, absent express language that a
        contract is entire, a court may look to the contract as a
        whole, including the character of the consideration, to
        determine the intent of the parties as to severability and
        may also consider the circumstances surrounding the
        execution of the contract, the conduct of the parties, and
        any other factor pertinent to ascertaining the parties' intent.
        The court need not make a specific predicate finding of
        ambiguity before undertaking the inquiry – indeed, if the
        contract were crystal clear as to the parties’ intent,
        severability likely would not be a contested issue.

Jacobs v. CNG Transmission Corp., 772 A.2d 445, 452 (Pa. 2001).

      Here, the parties failed to include express language, in the Agreement

of Sale, regarding the severability (or non-severability) of the contract.

Therefore, in accordance with the Jacobs Court’s holding, a court must “look

to the contract as a whole, including the character of the consideration, to


                                    - 12 -
J-A16029-16



determine the intent of the parties as to severability and may also consider

the circumstances surrounding the execution of the contract, the conduct of

the parties, and any other factor pertinent to ascertaining the parties’

intent.” Id. Yet, as is evident, certain of these considerations lie completely

outside of a court’s scope of review at the preliminary objection stage of the

proceedings. Indeed, the pleadings and the four-corners of the Agreement

here do not shed any light on the “the circumstances surrounding the

execution of the contract,” “the conduct of the parties,” or “other factor[s]

pertinent to ascertaining the parties’ intent” – such as the spatial

relationship between the properties; whether the properties lie directly next

to one another; whether the individual properties were contracted to be sold

at fair market value; whether (or not) Defendant agreed to a discounted

purchase price if Appellant agreed to purchase both properties; whether (or

not) Appellant agreed to an increased purchase price if Defendant agreed to

sell both properties; or, as the trial court notes, whether Defendant intended

to “sell both parcels or none.” Trial Court Opinion, 9/29/15, at 2 (internal

quotations omitted).    Moreover, the “character of the consideration” is

ambiguous as to the parties’ intent regarding severability. This is because

Appellant and Defendant established a single price for the sale of two

separate properties, but then apportioned the prices for the individual

properties.   See Agreement of Sale, dated 3/10/15, at ¶¶ 3-4; see also

Brown v. Exeter Mach. Works, 60 Pa. Super. 365, 368 (1915) (“[i]f the

part to be performed by one party consists of several distinct items and the

                                    - 13 -
J-A16029-16



price to be paid by the other is apportioned to each item or is left to be

implied by law, generally the contract is held to be severable”).

       Thus, at this stage of the proceedings, we agree with the trial court

that the parties’ intent regarding severability is simply not clear. Trial Court

Opinion, 9/29/15, at 2.         Given this fact, the trial court should not have

sustained Defendant’s preliminary objections. Simply stated, the pleadings

and the four-corners of the Agreement do not “say[] with certainty that no

recovery is possible.” Griffin v. Rent-A-Center, Inc., 843 A.2d 393, 394-

395 (Pa. Super. 2004). The trial court therefore abused its discretion when,

at the pleadings stage, it concluded that the Agreement was not severable,

sustained Defendant’s preliminary objections, and dismissed Appellant’s

complaint.

       With respect to Appellant’s second claim, Appellant contends that the

trial court erred when it sustained Defendant’s preliminary objections “by

finding that the Agreement of Sale is void ab initio because the Agreement is

severable and therefore not void ab initio as to 147 43rd Street.” Appellant’s

Brief at ix. We have concluded that the trial court erred in holding that the

Agreement was not severable. Therefore, even if the Agreement is void as

to 144 43rd Street,3 Appellant has successfully pleaded a cause of action for
____________________________________________


3
  Obviously, the averments contained in (and the exhibits attached to)
Appellant’s Petition for Remand place grave doubt upon the determination
that the agreement to sell 144 43rd Street is void ab initio.




                                          - 14 -
J-A16029-16



specific performance as to 147 43rd Street. Barb-Lee Mobile Frame Co. v.

Hoot, 206 A.2d 59, 61 (Pa. 1965) (“where a contract is divisible[,] one part

of it may be void while the other is not”) (internal quotations and citations

omitted). The trial court erred in holding otherwise.4

       Petition for Remand denied as moot. Order vacated. Case remanded.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2016




____________________________________________


4
  Since we are remanding this case to the trial court, we deny Appellant’s
“Petition for Remand” as moot.



                                          - 15 -